Walker, J.
This verdict is decidedly and strongly against the weight of the evidence. The prosecutor says that he and defendant went out of the house, and defendant laid down his stick,— both parties struck, — which struck first, he does not know. He struck defendant with a loaded-headed stick a little larger than his thumb, and it would kill a man. All the other witnesses show clearly that prosecutor struck first, and some say shot first. Here was an assault made on defendant, with a weapon likely to produce death; and he had a right to defend himself against this felonious assault, by any means at his command. Had he taken the life of the prosecutor, under these circumstances, he would have been justifiable.
Judgment reversed.